Case 20-02046-jra Doc14 Filed 10/29/20 Page1of4

OVER THE COUNTER

  

 

Ay,

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION .
ADVERSARY 20-2014

In Re: ) Chapter 7 Proceedings
JOHN MILEUSNIC ) Case No.20-21394-JRA
Debtor ) ANSWER TO TRUSTEES’
) COMPLAINT
Amended
ANSWER TO DOC 74 TRUSTEES COMPLAINT TO DENY DISCHARGE and EXTEND

DEADLINES

Comes now JOHN MILEUSNIC Debtor herein response to trustees’
Complaint [Doc 74] to Deny Discharge and in support thereof, states

as follows:

1.US Trustee filed [Doc 16] a Motion to Dismiss raising the
prior discharge [less than 8 years] issue of prior case.

2.Trustee informed and explained that this case must _ be
dismissed, as six years has not passed after the date of the
filing of a prior case [case number 14-23124 on January 12,
2015] in which a discharge was entered under 11 U.S.C. § 727.

3. John accepted Trustees’ Motion [Doc 16] and filed a voluntary
Motion to Dismiss [Doc 67.]

4. Before matter could be heard, Trustee filed [Doc75] a Notice
to withdraw its Motion to Dismiss, which Court accepted on
10/13/2020 and entered as follows:

Entry: Based upon U.S. Trustee's withdrawal of Motion to
Dismiss, the hearing scheduled for October 23, 2020 at
10:30 a.m. is removed from the court's calendar (related
Case 20-02046-jra Doc14 Filed 10/29/20 Page 2of4

document (s)16 Motion to Dismiss Case filed by Nancy J.
Gargula). (cjg) (Entered: 10/13/2020)

5. Trustee also filed [Doc 74] an Adversary Complaint to deny

Discharge.

Para 11 of the Complaint

 

The Defendant’s Chapter 7 discharge should be denied
because he obtained a discharge in a case filed less
than eight years prior to the filing of the current

Chapter 7 case.

. Surprisingly the result of both “Trustees’ Motion to Dismiss
[Docl6]” and “Trustees’ Adversary Complaint to Deny Discharge
[Doc74]” will lead to the same outcome as requested by John
in its “Voluntary Motion to Dismiss [Doc67.]”

. John once again agrees and accepts this Trustees’ Complaint
to “Deny Discharge under Ch-7” case number 14-23124 and
requests this Court to DENY DISCHARGE under Ch -7.

. Due to current COVID situation and Johns current age of 70,
John is a high-risk individual and mostly at home and has
tough time to find and fund for these legal proceedings when
Trustee has already blocked all funds.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html

- Northern District of Indiana has also posted Important

Information Regarding Court Procedures During the COVID-19
Case 20-02046-jra Doc14 Filed 10/29/20 Page 3of4

Pandemic:
https ://www.innb.uscourts.gov/sites/innb/files/2020-20.pdf
10. Till this matter is decided, all other Motions / Issues
filed by all parties may please be held in abeyance and
deadlines may please be extended.
11. As only CapitalOne has filed Proof of Claim, John
requests this Court to Order the Creditors to file proof of
Claim and declare their intention to negotiate / renegotiate

/ Reaffirmation Agreement for John’s outstanding.

JOHN MILEUSNIC

Debtor

Nahe Mi leusrnie
Case 20-02046-jra Doc14 Filed 10/29/20 Page4of4

CERTIFICATE OF SERVICE

I hereby certify that on October 14, 2020, service of a true

and complete copy of the above and foregoing pleading or paper is

being made through the Court's ECF system upon the following:

1.

U.S. Trustee- Nancy J. Gargula

ustpregion10.so.ecf@usdoj .gov.com

Represented by Jennifer Prokop

Office of the United States Trustee

100 E. Wayne Street Suite 555

South Bend, IN 46601

(574) 236-8105

Email: jennifer.prokop@usdoj .gov

Kenneth A. Manning

Kenneth A. Manning, Ch. 7 Trustee

120 W. Clark Street

Crown Point, IN 46307

(219) 865-8376

Email: TrusteeManning@gmail.com

SUSAN M. WOOLLEY On behalf of Creditor Penny Mac Loan
Services, LLC

ndbkr@feiwellhannoy.com SWOOLLEY@feiwellhannoy.com
ecfnotices@feiwellhannoy.com

Sarah E. Barngrover

Manley Deas Kochalski LLC

P.O. Box 165028

Columbus, OH 43216-5028

Telephone: 614-220-5611

Fax: 614-627-8181

Email: sebarngrover@manleydeas. com

 

 

 

 

 

 

 

Debtor- John Mileusnic
325 Plum Creek Drive
Schererville, IN 46375
